Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction, following a jury trial, for two counts of robbery in the second degree and one count of grand larceny in the third degree. He contends that he was deprived of a fair trial by the court’s failure to provide the jury with the "required cautionary instruction” (People v Muggelberg, 132 AD2d 988, lv denied 70 NY2d 958) that dog-tracking evidence is of " 'slight probative value’ ” and is to be viewed with " 'utmost caution’ ” (People v Abdullah, 134 AD2d 503, 504, lv denied 71 NY2d 965; People v Centolella, 61 Misc 2d 723, 725). Although defendant was entitled to the charge, he did not object to the admission of the dog-tracking evidence on lack of foundation grounds, did not object to the charge as given, nor did he request the court to provide further cautionary instructions at a time when the court could have corrected its omission. Consequently, defendant has failed to preserve this issue for review as a matter of law (see, People v James, 75 NY2d 874, 875). (Appeal from judgment of Monroe County Court, Maloy, J.—robbery, second degree.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.